—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), entered October 8, 1997, as granted that branch of the motion of the defendant New York City Housing Authority which was for summary judgment dismissing his cause of action based on General Municipal Law § 205-e insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
Liability under General Municipal Law § 205-e is imposed upon a defendant when a plaintiff has made “the required showing that his injuries were practically and reasonably connected to [a] violation by the defendant” of a statute or code (Hoey v Kuchler, 249 AD2d 365, 368). The defendant New York City Housing Authority (hereinafter the Housing Authority) made out a prima facie case for summary judgment. In opposition, the plaintiff failed to come forward with evidence sufficient to raise a triable issue of fact as to whether the Housing Authority violated any statutory or code provisions or whether any alleged violation was the result of some neglect, omission, or culpable negligence on its part (see, McCullagh v McJunkin, 240 AD2d 713). Consequently, the Supreme Court properly granted that branch of the motion of the Housing Authority which was for summary judgment dismissing the plaintiffs cause of action based on General Municipal Law § 205-e insofar as asserted against it. Rosenblatt, J. P., Santucci, Altman and Friedmann, JJ., concur.